In a proceeding pursuant to Family Court Act article 7, the appeal is from an order of fact-finding and disposition of the Family Court, Westchester County (Klein, J.), entered August 27, 2002, which, upon the partial admission of David W., adjudged him to be a person in need of supervision and directed that he be placed under the supervision of the Westchester County Department of Probation for a period of one year.
Ordered that the order is affirmed, without costs or disbursements.
Under the particular circumstances of this case, the Family Court properly assigned counsel to the petitioner, the appellant’s mother (see Family Ct Act §§ 261, 262). Contrary to the appellant’s contention, there is no evidence in the record to support the claim that he was denied the effective assistance of counsel as a result of the amount of compensation paid to the Law Guardian (see Matter of Joseph S., 298 AD2d 588, 589 [2002]; Matter of Donald P., 285 AD2d 510, 511 [2001]).
*759The appellant’s remaining contentions are without merit. Santucci, J.P., Krausman, Schmidt and Rivera, JJ., concur.